UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
IN RE: ENFORCEMENT OF PHILIPPINE
FORFEITURE JUDGMENT AGAINST ALL                                    ORDER
ASSETS OF ARELMA, S.A. etc.                                        19 Misc. 412 (LAK) (GWG)
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge

        In accordance with the provisions of28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, a United
States Magistrate Judge is available to rule on dispositive motions in this case. If the parties
consent to the Magistrate Judge ruling on a particular motion, no objection to the ruling would
be permitted under Fed. R. Civ. P. 72(b)(2). Instead, the ruling would be treated as any other
ruling in the case and would be reviewable to the extent the ruling would have been reviewable
had it been made by a District Judge.

        Exercise of jurisdiction by a Magistrate Judge to make a ruling on a dispositive motion is
permitted only if all parties voluntarily consent. To determine whether the parties wish to
voluntarily consent, the Government is directed to send to counsel for all other parties or
proposed parties on or before December 17, 2019, a copy of the attached consent form bearing
either (1) a signature indicating consent to the Magistrate Judge ruling on the motion or motions
identified on the form, or (2) a notation that the Government does not consent.

        Please note that (1) there are two forms because the version attached allows only
three lines for parties; the forms may be submitted in counterpart or additional parties
may be handwritten onto a single form; (2) the signing attorney should print his/her name
next to the client's name in addition to signing; (3) the Court has included the Roxas
intervenors in this process even though no determination has been made as to their status
or whether their consent is required.

        On or before December 20, 2019, the Government is directed to contact Chambers either
by telephone, at (212) 805-4260, or by letter. The Government shall inform the Deputy Clerk
whether all parties have consented to the Magistrate Judge ruling on the motion or motions
identified on the consent form. If any party has not consented, counsel for the plaintiff shall not
inform the clerk which of the parties have not consented but shall merely state that there has not
been consent by all parties.

       In the event that all parties have consented, counsel shall file a letter on ECF addressed to
the undersigned that attaches the signed form.

        This Order is not intended to interfere with the parties' right to have a trial and/or any
other dispositive proceedings before a United States District Judge. The parties are free to
withhold their consent without adverse substantive consequences. If any party withholds
consent, the identity of the parties consenting or withholding consent shall not be communicated
to any Magistrate Judge or District Judge to whom the case has been assigned.
         SO ORDERED

DATED:   New York, New York
         December 12, 2019
AO 85A (Rev. 02/17) Notice, Consent, and Reference of a Dispositive Motion to a Magistrate Judge


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                           Southern District of New York

   IN RE: ENFORCEMENT OF PHILIPPINE:
  FORFEITURE JUDGMENT AGAINST ALL                                              )
           ASSETS OF ARELMA, S.A. etc.                                         )
                              Plaintiff                                        )
                                  V.                                           )      Civil Action No.       19 Misc. 412 (LAK) (GWG)
                                                                               )
                              Defendant


    NOTICE, CONSENT, AND REFERENCE OF A DISPOSITIVE MOTION TO A MAGISTRATE JUDGE

          Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to conduct
all proceedings and enter a final order dispositive of each motion. A magistrate judge may exercise this authority only if
all parties voluntarily consent.


        You may consent to have motions referred to a magistrate judge, or you may withhold your consent without
adverse substantive consequences. The name of any party withholding consent will not be revealed to any judge who
may otherwise be involved with your case.


        Consent to a magistrate judge's consideration of a dispositive motion. The following parties consent to have a
United States magistrate judge conduct any and all proceedings and enter a final order as to each motion identified below
(identify each motion by document number and title).


                   Motions: Notice of motion of intervenor respondent Jose Duran to strike the answer
                                of Philippine National Bank (Docket #75)



     Printed names ofparties and attorneys                                 Signatures ofparties or attorneys                           Dates

United States of America

Philippine National Bank
---·--·----------------

Jose Duran et al.


                                                                   Reference Order

         IT IS ORDERED: The motions are referred to a United States magistrate judge to conduct all proceedings and
enter a final order on the motions identified above in accordance with 28 U.S.C. § 636(c).


Date:
                                                                                                         District Judge 's signature

                                                                                             Lewis A. Kaplan, United States District Judge
                                                                                                          Printed name and title
Note:   Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
        magistrate judge. Do not return this form to a judge.




                                                              4
AO SSA (Rev. 02/17) Notice, Consent, and Reference ofa Dispositive Motion to a Magistrate Judge


                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                          Southern District of New York

   IN RE: ENFORCEMENT OF PHILIPPINE:
   FORFEITURE JUDGMENT AGAINST ALL                                            )
           ASSETS OF ARELMA, S.A. etc.                                        )
                              Plaintiff                                       )
                                  V.                                          )      Civil Action No.       19 Misc. 412 (LAK) (GWG)
                                                                              )
                             Defendant


    NOTICE, CONSENT, AND REFERENCE OF A DISPOSITIVE MOTION TO A MAGISTRATE JUDGE

          Notice ofa magistrate judge's availability. A United States magistrate judge of this court is available to conduct
all proceedings and enter a final order dispositive of each motion. A magistrate judge may exercise this authority only if
all parties voluntarily consent.


        You may consent to have motions referred to a magistrate judge, or you may withhold your consent without
adverse substantive consequences. The name of any party withholding consent will not be revealed to any judge who
may otherwise be involved with your case.


        Consent to a magistrate judge's consideration ofa dispositive motion. The following parties consent to have a
United States magistrate judge conduct any and all proceedings and enter a final order as to each motion identified below
(identify each motion by document number and title).


                   Motions: Notice of motion of intervenor respondent Jose Duran to strike the answer
                                of Philippine National Bank (Docket #75)




     Printed names ofparties and attorneys                                Signatures ofparties or attorneys                           Dates

Jeana Roxas/Golden Buddha Corporation




                                                                   Refere nee Order

         IT IS ORDERED: The motions are referred to a United States magistrate judge to conduct all proceedings and
enter a final order on the motions identified above in accordance with 28 U.S.C. § 636(c).


Date:
                                                                                                        District Judge 's signature

                                                                                            Lewis A. Kaplan, United States District Ju4~~
                                                                                                         Printed name and title
Note:   Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
        magistrate judge. Do not return this form to a judge.




                                                              6
